Exhibit 10.3

 
NON-COMPETITION, CONFIDENTIALITY, AND
NON-SOLICITATION AGREEMENT


THIS NON-COMPETITION, CONFIDENTIALITY, AND NON-SOLICITATION AGREEMENT (the
“Agreement”) is dated August 22, 2008, between United E-Systems, a Nevada
corporation (“Buyer”), Netcom Data Southern Corp., a Georgia corporation
(“Company”), and William R. Plummer (“Employee”).


RECITALS:


WHEREAS, pursuant to a Stock Purchase Agreement dated August 22, 2008, to which
Buyer and the Company are parties (“Purchase Agreement”; all terms defined in
the Purchase Agreement to have the same meanings herein), Buyer acquired all of
the outstanding stock of the Company; and


WHEREAS, this Agreement is executed and delivered pursuant to the terms of, and
as a condition to the Closing under, the Purchase Agreement, and in connection
with an Employment Agreement (“Employment Agreement”) between the Company and
Employee executed contemporaneously herewith.


NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
Buyer’s acquisition of the stock of the Company pursuant to the Purchase
Agreement, the opportunity for continued employment of the Employee by the
Company, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:


1. Non-Competition Agreement.  Employee acknowledges that during the three (3)
year employment agreement and as long as the salary is paid to employee whether
working directly for the company or in an advisory role the employee will not in
any way sell any product that competes directly or indirectly with the Company
products. Any new vendors developed by Employee will be solely for the benefit
of the Company.


2. Exception for Termination without Cause.


As used above “cause” will mean the Employee’s:  (i) conviction (including a
plea of guilty or nolo contendere) of, any felony, a misdemeanor involving
fraud, acts of dishonesty, or moral turpitude, or any other crime that the Board
of Directors of the Company or the Buyer reasonably determines may have a
material adverse effect on the reputation of the Company or the Buyer or the
performance of Employee’s duties; Buyer’s other employees, contractors, vendors,
or third persons, unless Employee’s conduct was authorized by the Board of
Directors, the President and Chief Executive Officer or Chairman of the Board of
the Company or the Buyer.


3. Confidentiality.  “Confidential Information” shall mean any trade secret or
information known to the Employee as a result of his employment or engagement
with the Company or the Buyer, both before or after the date of this Agreement
(including information originated by
 
 
 

--------------------------------------------------------------------------------

 
 
the Employee) of a secret, proprietary, or confidential nature relating to the
Company or the Buyer and their business operations, including, without
limitation, all trade secrets, methods, processes, products, techniques,
know-how, marketing strategies and plans, customer and supplier lists and
information, data, price lists, and forecasts, unless such information is in the
public domain to such an extent as to be readily available to competitors.  The
Employee acknowledges that the Confidential Information constitutes a valuable
and unique asset of the Company and the Buyer.  The Employee hereby assigns any
rights he may otherwise possess in any Confidential Information to the
Company.  The Employee agrees that he will not, directly or indirectly, use,
communicate, disclose, disseminate, or put in the public domain, any
Confidential Information or any other information of a secret, proprietary,
confidential, or generally undisclosed nature relating to the business of the
Company or the Buyer.


4. Non-Solicitation.  The Employee covenants and agrees that, for a period of
two (2) years following the Termination Date, he will not solicit any
contractors, appraisers, or employees of the Company or the Buyer or in any way
induce them not to continue in their relationship with the Company or the Buyer.
Such solicitation can be requested and grated in writing from Employee to
Company. An example would be if the Company does away with all outside agents
and Employee has the opportunity to use these sales agents.


5. Specific Enforcement; Legal Fees.  The Employee acknowledges that his breach
of any of the provisions of this Agreement could result in irreparable and
unreasonable harm to the Company and Buyer and that injunctive relief, as well
as damages, would be appropriate for a breach of any of such provisions.  If any
action or proceeding is brought because of an alleged dispute or default in
connection with this Agreement, the prevailing party shall be entitled to
recover reasonable attorneys’ fees and costs in connection with such action or
proceeding in addition to all other recovery or relief.
 
6. Severability.  Whenever there is any conflict between any provision of this
Agreement and any statute, law, regulation, or judicial precedent, the latter
shall prevail, but in each such event the provisions of this Agreement thus
affected shall be curtailed and limited only to the extent necessary to bring
them within the requirement of the law.  In the event that any part, section,
paragraph, or clause of this Agreement shall be held by a court of proper
jurisdiction to be indefinite, invalid, or otherwise unenforceable, the entire
Agreement shall not fail on account thereof, but the balance of this Agreement
shall continue in full force and effect unless such construction would be
clearly contrary to the intention of the parties or would be unconscionable.


7. Governing Law.  Except as provided below, this Agreement and the agreements
contemplated hereby shall be construed in accordance with and governed by the
laws of the State of Louisiana without giving effect to the principles of
conflict of laws.


8. Jurisdiction and Venue.  Without limiting the right of the Company or the
Buyer to pursue their respective rights and remedies under this Agreement (or
any judgment obtained in respect thereof) in any appropriate jurisdiction, the
Employee hereby irrevocably consents to the jurisdiction and venue of the courts
of the State of Louisiana or of any United States court of competent
 
 
-2-

--------------------------------------------------------------------------------

 
 
jurisdiction located in the State of Louisiana, to adjudicate any legal action
commenced in connection therewith, and waives any objections he may at any time
have to such jurisdiction and venue.


9. If, within the three (3) year Employment Agreement Period (EEP), Employee is
terminated without cause from day-to-day duties with the Company, compensation
of the salary will continue for the entire 3 year contract.  Employee warrants
cooperation with Company during the EEP.




IN WITNESS WHEREOF, this Agreement has been executed as of the date set forth
above.




                                EMPLOYEE:




                                /s/ William R. Plummer

 
 
 
-3-